UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PETER RODRIGUEZ, 21l-cev-1810 (UGK)
Plaintiff, ORDER
- against -
CAPTAIN COHALL, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff can file an amended complaint by June 21, 2021.
The defendants can move or answer the amended complaint by July 9,
2021. If the defendants file a motion, the plaintiff should
respond by July 30, 2021. The defendants may reply by August 13,
2021.

The defendants should order a copy of the transcript from the
telephone conference on May 19, 2021 and provide a copy to the
plaintiff.

Along with this Order, the Court is providing the plaintiff
with a copy of the original complaint, ECF No. 2, the docket
sheet, and a form for an amended complaint. For further
instructions on how to complete the amended complaint, the
plaintiff should consult the informational package that was mailed
to the plaintiff on March 10, 2021. If the plaintiff needs
another copy of the informational package, the plaintiff should so

advise the Court. If the parties think the assistance of the

 
Magistrate Judge would be useful for purposes of settlement, the

parties should so advise the Court.

SO ORDERED.

Dated: New York, New York

May 19, 2021 co‘; |
Ms a - re
St A Mcbet :

*.,

Win G. Koelti
United States District Judge

 
Case T:2T-cv- “ULGEU- JGK Document 2. Filed 03/02/24 “Page i of 11

“UNITED. STATES DISTRICT Courr, ir ong
SOUTHERN: DISTRICT « OF NEWYORK.
. wan.

MB RA 7 2 AY AU
b fobiquer |

 

 

 

 

OF Write the jal name. ot cachet os Ufo-be ited out by Cenk fee
Oo 28 “cagsit COMPLAIN
Te . ne | Prisoner)
Lag Ihe ~ cahat | (CS odhye; ce
a

 

Cue o Gad Sen, Coy OL nbeyonre Yes CNG.”

 

 

Write the full name oF each defendant: if youcennot fitthe. 7."
names of all ofthe defendants in the space’ provided, please
- . Write “see attached” In ‘the space: above and attachan.

additional sheet. of paper with the full list.of names, The.

” names'listed above must be identical to those ¢ contained In-

_ Seétion IV.

 

 

 

. With the’ court should therefore not contain: an individual's full.social security number or full
 pirth date? the full namé of.a persoh- ‘known te be aminor; ora complete financial account. -
-* pumber, A filing may include only; the last four digits.of asocial security number; tlie year of. - fo
“an indjvidual’s birth; a minor's initials; arid the Jast four digits ¢ of p financial account number, oye

4

CO , | NOTICE - |
The public can access éiectroriic court files. For privacy and security reasons, papers flied

See Federal Rule of Civit Procedure 5. 2.

 

 

+

A ReyeS/BAME # =

 
Case 4 £: 2t- cv-01810-JGK ‘Document 2) Filed 03/02/21. Page 2 of 41

od “LEGAL: BASIS FOR CLAIM, ,

i State below thé federal fegal basis for your claifn, ifknown:. This form is designed’ primarily for
prisoners challenging the constititionality of their conditions of confinement; those claims are.
often brought urider 42 U.S.C. § 1983 (against state, county, ‘OF municipal defendants} oie

_ “Bivens” action {agalnist federal. defendants).
Na tot i Sede cette aie. oo ee Ss
ih - "PLAINTIFF INFORMATION

Each. pisintit must provide the following information Attach additional Bages If neces.

. VE ion i. . . _ : oe we - . . ; i ' “A we
“FirstName - Middle initia’, ". | - LastName ~

 

: ” State any other n: namies (or different forms of yout arramel you have ever used, ineluding any name
oy you, have used In previously fi filing: alawsult. - . ,

2 BuUa4-le- OFOFO.
Prisoner ‘ID # (if you have. previously been in another: agency's astedy, please specify each agency
and the ID number (such as your DIN or AySiD) under which you. were held) :

 

 

 

_ pals eK OR Ce cote 4 mefiaxe
-_Surrent Place of Detention *. ~ Pe
LE chit. cer
. “nsttutionl Address . . oo a
weal se 2
~ Tip Code -

 

“County oy | State —_

_- Hi . PRISONER STATUS |
Ingipate below whether you are a prone orother confine person:
7 ‘CF Civily cominitied detainee
D immigration detainee © .
~ Convicted and sentenced prisoner oro . coe
. Bother: Cod ; ae

. Page?” -

 
Case 1: 21-cv-01810- JGK Document 2 Filed 03/02/21 Page s 3 of 11 .

Iv. -DERENDANT INFORMATION.

. To the best of your ability, provide the following’! information for each defendarit if the correct .
information Is not provided, It could delay or prevent service of the complaint on the defendant, - oe,

| . Make sure that the defendants listed below are Identical to those listed in the caption. Attach .

. additional Pages as s hecessary. -
- ‘Defendant: saath fe no _

— _ dastName a ~ shea ne
| Capt eg.
Current ob Title.(or other identifying. information).

wo | Ae SAR Ske.
Te Current Work Address . oe
oy ae pty: ny. Teetde
ns Cent ay - f. Stdte a “Zip Cote
Defendant 2 Je G ad ,
ae First Name 2 . Last Nome ”
Ot par _—
Current Job Title {or other identifying information) =
ee Fn

: First Name.

"Shel 7

 

 

 

 

 

 

 

“cued Work Address. os
ce ay a [ve
ee tt ‘County, Cty. a a State / I Tear a
‘“Defendant3: Cyty 23 Ne ysvig
eo « Fisst Name woo ' Last Name re Shield So
en Geutrinnrct oe
- “Current ab Title (or “een information)
wo OT Hal :
- ‘Current Work Address" =“
oa : wm ERY. [2007
Se “County, ley Pb 7 Ste ZipCode -°~ %
"Defendant 4: ° Feul Pe: -

7 First Name Soy “baist'Name- held
ena) La OCL coe
7 Cronk Title (or othe ee

 

 

 

. Bape dress ~ re
BY € CNY poe be
"county oy ot , . State | 7 4 . 4p Code 7 Te

 

: = : Paige 3” Cee
i FACTS. . | .
State here briefly the FACTS that siigport your case, Describe whiat happened; how you were’ ~

Aig mh he. Mepbe Ta Pet Pas tise i. Jr, Bris. rer

BS py

“Case 4'24-¢v-01810-JGK | Document 2 Filed, 03/02/21 .Page 4 of it ae

 

Ves, STATEMENT OF CLams oo ae
. at fac 4 [oo he “oculicin OTe [ion {on
Patho Silas papa aare

 

1 ty

“harmed, and how each defendant was personally ir involved inthe alle ed wro a
additional pages as necessary: s - functions. A Attach

On Dt phot ae WIT e at pape mA Rly Spon

 

. Sf Sech— fic. Pap he. ee Oo se Te Rag iy

Raa poidlued’ fa: A. JSR, oO Aer Ge

“perm. € et OV ey Spy ybi.ch Tcl

a Senn S Wee: Swit ab CAUSES Wy To

per Sng Dred eal “Came ORM Zacna

ce “Te bt “Ags aed. Rien /

col. | eK perign Cad breathe

7 hantier. SS bene, pblwer, OTe ye!

hE pre ££ Sun RS facet :
- peketby dad Aeay. OS egy Te wht ch LWnereSArTet,

se tal “£55 SS Gd. as u

: ay VN: etd ws be: piadked. aire Be

- ayedsc el (ane (WAS SPL Sho ag “Ten | 2
CSTMED Bow ONS Wliy® On Gl Ww Gy we

trdl cal. Comp (ah ar A tad pied TS “ en

Ace JT Pwd CA Save Can Cehatl Was aj 5.

 

 

| Ta, by peu fel Cate Ca fill Kepleds -

vo “xo dey Cant. caw: Bu C py ecahal Wow a
erst Pee Fel (pe Qed (o- Gad Je ay wo Leuicel

- Page 4:
AS =
oot Cond ie AS fer ere be a ve ond:
oe Gres. dire Pi On TR sy chid. AS ' A dihae. fs pS.
othe ratte Me OY he Qen fe TS Te PA OS
rid: cA COYR Schwere dd” ok. “Fo: “SAAR alin
Were Gah SPPYCARSE un Ui PFD BY mg . ¢t&
Oo baremd wre (38 Fetes s Al eeOkT I idea

“pls “preached Press ANTS od Cave the |

| ST oy Net Soris ae at \ ARS af ae yk

ify you were Injured as: a result of these actions, describe your injuries and what medical treatment : ‘-
“if any, you required and recelved.

Se Birreadiyy \. ae fol i, “beet enin phccertns. ”
pie Lor v5 bly: ty T ten, tubing, Rua J Gad. Sic
tt és PETG Teens PERT kat rect.
eye ip

- %
3

AS. 1:2 1.6y01810- uoaretnecl 2. ‘Filed 3102/24 ae 50 oy [one ie eal:

 

 

 

 

, Vi -- RELIEF
* State briefly what money daniages or ‘other relief you v want the: court’ to >order, ; ,

Xetra etsy Apenasns. rel ce Whi [osm

 

 

 

 

Sta Re Ale oh Raan§ be SZ — = MS C. um lly 340
Ty eae or ria | Cleanse Sf : ave =e A ee
erst i ion nes au ara

 

 

 

 

7S, “Pages

 
21-cv-901810-JGk Document 2 Filed 03/02/ Page 6 of 11

. 2 basé 1. ~TS
are Mee AG fn | it Leg ser Que Arie o)
Pea), Ada gs KTEl5 ro Tat an SYP Se drendaxTs.

£3

 

 

—The crt OO wediyev iC VJ oAre A

 

ines —!
bi Dwise 4 So VATION On Ham Ao Access

 

“Te we dicAl Care And pc oy Cb O- ¢

 

gel! Cy MAN (Qi DA ealed “Te adeqy ers ely TAs.

 

Sper fe Gud diffe; elias. ho in pe OC Rrpl ace

 

 

in quetdl NS lames predt cal. Cenre

 

awn Sepet Ls CamrSS ROvNa/ SY MATA health

 

pe. ddle. fq Adem LY lone tS ghee eled BA AWS

 

SPLOT w C.DPia. © EmPleye &I yo The

 

>
Clataueol is Spe acl Cy Frein oF Aerigias

 

by | Ain § Cal cl ih Vite Atria wrk (AMEATTE.

 

wy
YORE ICR CA Gist Tia Ce wy © ©. 0- &

 

>
Revplegeet Wed cal dtyecgys. with WL

 

Te tres “TrAinthe Jp 2s fin S Gro

 

dé Seitling Oy nuc7p 10-6 Sco (sn wyrrJding

 

SIR in Lew cin § NYC O-8 cmeck cal

 

AVE TIO® my “nyse Warn Qh SRE S

 

AS On fea abl 7 nalnd Co 4 News y sol

 

WA
Liable Deserte Creme cal Awart ting SRAZy

 

Cn GAT S93 elct heavy” SOSA d pai WS at dC ASC

 

Wane’ Any LANES hyd? Cal Cave Wirt

 

he Ce CoP Ti wn ok TR nf te. paw aed we. The _

 

| 7 2 ther pnT debindaitS tam (94 hoy

 

will ast be pblute grasic ens ds ConecrSis

Lit
i

 

 

 

 

thet Any Stee was previ phd ANIC At
CPx & 7

 

 

 

 
 

nas Kh. J wey te poturt J Clamins

Base ke e 1:24. me OTN HARPS Tle oe Sage corte. ea

he CokTinued Ca Al oO Vr) cal “Care

 

2 NY CPrO.e tomplouae Cc ure

 

terete,

 

txt duro, OF she Gy 6% pt) Yor E ,
pupvt OF the Aoed Te Tale, pra Sl

 

IOS oe L Te eg Sue’. the LAA © ww

 

ok NN WY 6 Be 8) © wadiol dive Cte. _

 

 

loy mY - 0. GO. € Cn Plongene £ “Te Asa Tha.

 

 

 

Mana tesTary NC pees O° ima Tt AS Avian sc
aha Cry ot pv frye le (Lig AMG O- oO. a 4

 

Lil oe f. =a mp lox de unngschy J hes

 

fuck USa, 3 ae Oa, for aaa tT OC Cnr ea

oe

 

 

co Arper CRA 1 Bed a ATR. wal Lown

 

nonae- Trve if Wd | school etre S,

 

Ln mp-Te Ve SAl oo nrawvcal Care. Avon 5

 

We etd Ce per Bi Yen d oA TX —Ts whe

 

Ape cy fierce. VLA RS oT ia fe Ay.

 

Media Care C3 mony Se) Pee the otwy

 

in onte) th hope Py@A Qwatlrwius

 

A
ns. Skyy Seve OF @ hens Ca\ Ase 7S NNT

 

7
do Pay CO CW tt La$ she prot din § yr

 

dedi cm Care WT, aL wa osthy La xoacte S$

 

etal owing nec af A8ey CX p> wfure. © 1 J od.

 

 

— bel ANWET. a cs rv te O1a°€
Cals Gy DH J pve @ dec €él Thy Ory RY” dagen

 

 

 

mle

Py OSE Wate x9 J In i Awa an d Gidvi dus =

 

oy re ai co C Aire. if A WV BIG LL het “Cons! of

 

 

 
Pet
ane 1:21-cv- Dede -JGK Document 2 Filed 03/02/21 Page 8 of 11

pV ti (erendeamt dt EB) prvpey ix

 

 

dadrendies £9 ein ST my atfers Toe <

 

 

2 ‘el vi dys LasTASe “ol Poe POT wre Of
Ne Ct AKT pp? ian Dstev Tino play ACT

 

 

Ne. Yi Gas Sorve: (lon Ce OF \oufin pacé
haw Mures Suad vitorAbdl woo ww. Troe STS

 

Cy pi ce fy Ce (4 hee ATI 6  Cenpli CA Tea S

 

. _ yD
vened AS | leery Sint alchaa pra?

 

vith © ~~ Sores Ges “i vy Ql (Oy SE Peck

 

PSs STM Complete wet

 

 

yOY Ve CTR oI ts ye Le. (an cg SL

 

rt anid, REIN YY oe 34 Came av! WR rr POX.

 

rower Ax [WAS Th 2 AZ SA ny Ne

 

yey Ce mol act iA Pol eg oo OIG 2 $2 ”«
if

 

Deheng ery Supe ted mechs Seo mw

 

why SV A) A gd Je noat pe SO@ Pre (od live -

 

Tk pe ae WAST Lh ACC oe d An ce =< ag

 

C Olean for AVY Joc rete ™
¥ i

 

 

 

 

 

 

 

 

 

 

 

 

 
ase 1:21-cv-01810- J i "A 2. filed. 08/02/24 Pages

 

in

 

_———

i “Ty rere. re Sten ise op? Sree

 

Chryet cal Ser s( Sec iz al Agi ST A

 

lamer K€. fy oho S4 lal rn ObSere Re

 

inorpeT. (TTe- CSdvi5@% leading hw

 

the afi Pren Ce 0» OR ty} po C- 9ea Se

 

Cope Cohpll dng Su Ae Sle. Sex Corey,

 

Te prow he di cal Care As ke wAL

 

\Ahy i “ns bre ada 5 Compl (its S Lorain, Seal

 

fin ny “aLetAmE fry woth wo ASK me K PnP

 

pus (ding Cin vue . Alea obser.

 

CAT hell “Ec pevey Lsdvig.g2 “| gout

 

| \
CPR OY gore WeRACAL Com ap aT Cat 3%

 

 

 

[ Ar Mri din s hy TAR Te way Oy PON AWA

 

Dr eg ov whe. Tp sy (2. Oo Awe Avd ov

 

Veer, aww bie CS deim ot , | ho dare

 

ah Apove wept 77 ze . Tre ® Qud os erouiding

 

dba SRT ee “onde Qe AAT, a) pee \oveg

 

 

 

 

 

 

 

 

 

 

SiS Zana Oe fm oss ome
“Wee ee he hoy a/ fe covily Sarre d
ne his Oy Tyee Mp SC a4

psy Been
7 -

 

; 2 AO =i
“Tay publ Cc x

 

 

 

VY

 

DAMESLLE STREMGEE
Notary Pulstic State of New York
No. OEST6121234
Ouet fied tr Caeens County
Commission Exnires August 1, 2027

 

 

 
, Case 1:21-cv- -01810- JGK Document 2 Filed 0302/24 Page 3 10 of 12

vu. PLAINTHF'S CERTIFICATION AND WARNIN Gs"

_” By signing below, I certify fo the best of my knowledge; information; and belief that (i) the’
' complaintis not being presented for an improper purpose (such as to harass, cause unnecessary”
delay, ot ‘needlessly increase.the cost of litigation); (2) the claims are ‘supported by existing laws

:| ‘or by anonfrivolous argument to change existing Jaw; (3) the factual conferitions have
evidentiary suipport or, if specifically so.identified, will likely have evidentiary support after a

os reasonable opportunity for further investigation or discdvery; and (4) the: © complaint otherwise oe
“complies with the requirements of Federal Rule of Civil Procedure Th. . ce te

: Tunderstatid thatifI file three or miore cases while Tama ptisoner that are 1 distniseed as
. tivotons, malic, or for fate to tae calm Tshy be denied informa pauperis stats in CS
* 1 also anderstand that prisoners  nust exhaust administiative sproceduiés before ‘lig a an action ° me :
oo in federal court about | prison conditions, 42 US.C. § 1997e(a), and that my case smay' be: oe
”, dismissed if Ihave not exhsiasted administrative remedies as required. a
. Tagreé’ to provide the Clerk's Office with any changes fo my. ‘address. Hinderstand that my
. failure to keepa ¢ current ‘address on file with the Clerk's: Office may result in the dismissal of my oe
Each Painitiff must sign anid date the: complaint. Aitach additional pages if necessary. if. seeking to.
proceed without prepayment of fees, each plaintiff. must also submit an IFP application. mS

wais[ao

Dated me ae Cee a

 

 

 

 

 

 

oo a ane oe 2 ; t% ey Sw
a Se ~ Middle Initial -. - LastName <7.
. 5 ah ir ASS ST
rien . at gt
ee cae Lear he
— County, Cy a ate +. -Ziptede.

 

Date on which tam delivering thils complaint to prison authorities for mailing: .

a

 

Sages
 

Case 1:21-cv-01810-JGK: Document 2 Filed 03/02/21 Page 11 of 11

 

pied sae 2 Sieysod
EW SSEID-16414

   

 

 

OW VSO sens
oboe

  

03 3/AUTS 1VLSOd B

. sain a SIEVE aainn bs

 

      
5/19/2021

SDNY CM/ECF NextGen Version 1.6

ECF,PRO-SE

U.S. District Court

Southern District of New York (Foley Square)
CIVIL DOCKET FOR CASE #: 1:21-cv-01810-J GK

Rodriguez v. Cohall et al
Assigned to: Judge John G. Koeltl
Cause: 42:1983 Prisoner Civil Rights

Plaintiff
Peter Rodriguez

 

Vv,
Defendant
Captain Cohall

 

Defendant
Correction Officer Gadsen

Defendant
City of New York

Defendant

httos:/inysd-ecf.sso.den/ogi-bin/DktRpt.p1758835327030144-L,_1_0-1

Internal Use Only

Date Filed: 03/02/2021

Jury Demand: None

Nature of Suit: 555 Prisoner: Prison
Condition

Jurisdiction: Federal Question

represented by Peter Rodriguez

NYSID: 09839298P
B&C: 3491603090
15-00 Hazen Street

E. Elmhurst, NY 11370
PRO SE

represented by Tan William Forster

New York City Law Department, General
Litigation Division

100 Church Street

New York, NY 10007

(212) 356-2624

Email: iforster@law.nyc.gov

LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Mark Galen Toews

NYC Law Department

100 Church Street Room 3-212
New York, NY 10007

(212) 356-0871

Fax: (212)-788-8877

Email: mtoews@law.nyc.gov
ATTORNEY TO BE NOTICED

1/4

 
5/19/2021
Correction Officer Felipe

SDNY CM/ECF NextGen Version 1.6

 

Date Filed

Docket Text

 

03/02/2021

|e

REQUEST TO PROCEED IN FORMA PAUPERIS. Document filed by Peter
Rodriguez. (sac) (Entered: 03/02/2021)

 

03/02/2021

Iho

 

COMPLAINT against City of New York, Cohall, Felipe, Gadsen. Document filed by
Peter Rodriguez. (sac) Modified on 3/8/2021 (sac). (Entered: 03/02/2021)

 

03/02/2021

Juo

PRISONER AUTHORIZATION. Document filed by Peter Rodriguez. (sac)
(Entered: 03/02/2021)

 

03/02/2021

Case Designated ECF. (sac) (Entered: 03/02/2021)

 

03/02/2021

(Court only) *** Set/Clear Flags *** Added flag(s):PRO SE. (sac) (Entered:
03/02/2021)

 

03/02/2021

 

(Court only) *** Set/Clear Flags *** Added flag(s):PRO SE REVIEW. (sac)
(Entered: 03/02/2021)

 

03/02/2021

(Court only) PRISON INFORMATION: The above entitled action belongs to Nature
of Suit 555. The prison this case relates to: NEW YORK. (sac) (Entered: 03/02/2021)

 

03/02/2021

(Court only) Pro Se Staff Attomey B. Lerner [Telephone Extension 0699] assigned
case. Pro Se Staff Attorney Flag PSA-Lerner set. Pro Se Staff Attorney Action
(Screening Memo to Judge/Sua Sponte Order to Dismiss, Amend or Transfer, or
Order to Answer) due by 4/1/2021. (sac) (Entered: 03/02/2021)

 

03/03/2021

nos

ORDER GRANTING IFP APPLICATION IN PRISONER CASE: The Clerk of
Court is directed to send a copy of this order and the prisoner authorization to the
agency having custody of Plaintiff. That agency is directed to forward copies of
Plaintiff's prison trust fund account for the past six months and to disburse the
payments required under 98 U.S.C. § 1915 to the United States District Court for the
Southern District of New York and to include the above docket number on the
disbursement before sending it to the Court. If Plaintiff is transferred to another
facility, the current facility shall provide a copy of this order to the facility to which
Plaintiff is transferred. The Clerk of Court is also directed to send a copy of this
order to Plaintiff and note service on the docket. Finally, it is Plaintiff's obligation to
promptly submit a written notification to the Court if Plaintiff's address changes, and
the Court may dismiss the action if Plaintiff fails to do so. (Signed by Judge Colleen
McMahon on 3/3/2021) (vn) Transmission to Docket Assistant Clerk for processing.
(Entered: 03/04/2021)

 

03/04/2021

Mailed a copy of 4 Order Granting IFP Application in Prisoner Case to the
Superintendent of Manhattan Detention Center at 125 White Street, New York, NY
10013. (kh) (Entered: 03/04/2021)

 

 

03/08/2021

NOTICE OF CASE REASSIGNMENT to Judge John G. Koeltl. Judge Unassigned
is no longer assigned to the case. (vba) (Entered: 03/08/2021)

 

 

 

03/08/2021

Magistrate Judge Stewart D. Aaron is so designated. Pursuant to 28 U.S.C. Section
636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that they may consent to
proceed before a United States Magistrate Judge. Parties who wish to consent may
access the necessary form at the following link:

https://nysd.uscourts. gov/sites/default/files/2018-06/AO0-3 pdf. (vba) (Entered:
03/08/2021)

 

 

 

httnedinyert-ecf sso,den/egi-bin/OktRpt.pl?588353270301 44-L_1_0-4

 

 

 

2l4
5/19/2024

03/08/2021

SDNY CM/ECF NextGen Version 1.6

(Court only) Screening Memo to Judge Recommending: Order of Service. Proposed
Order deadline set for 3/18/2021. (Attachments: # 1 Text of Proposed Order) (bl)
(Entered: 03/08/2021)

 

03/09/2021

lon

ORDER OF SERVICE: The Clerk of Court is directed to mail a copy of this order to
Plaintiff, together with an information package. The Clerk of Court is further directed
to electronically notify the New York City Department of Correction and the New
York City Law Department of this order. The Court requests that Defendants City of
New York, MDC Captain Cohail, Correction Officer Gadsen, and Correction officer
Felipe waive service of summons. SO ORDERED. Waiver of Service due by
4/8/2021. (Signed by Judge John G. Koelt! on 3/9/2021) (ca) Transmission to Pro Se
Assistants for processing. (Entered: 03/09/2021)

 

03/09/2021

(Court only) Set/Reset Pro Se Case Tracking Deadlines: Send FRCP 4 Service
Package by 3/24/2021. Gca) (Entered: 03/09/2021)

 

03/10/2021

{~

INFORMATION PACKAGE MAILED to Peter Rodriguez NYSID: 09839298P
B&C: 3491603090 Manhattan Detention Center 125 White Street New York, NY
10013, at, on 3/10/2021 Re: 6 Order of Service. The following document(s) were
enclosed in the Service Package: a copy of the order of service or order to answer
and other orders entered to date, order granting FP application, the individual
practices of the district judge and magistrate judge assigned to your case, Instructions
for Litigants Who Do Not Have Attorneys, Notice Regarding Privacy and Public
Access to Electronic Case Files, a Motions guide, a notice that the Pro Se Manual has
been discontinued, a Notice of Change of Address form to use if your contact
information changes, a handout explaining matters handled by magistrate judges and
consent form to complete if all parties agree to proceed for all purposes before the

magistrate judge. (aan) (Entered: 03/10/2021)

 

03/10/2021

(Court only) Pro Se Staff Attorney Assignment Completed. (bl) (Entered:
03/10/2021)

 

03/25/2021

loo

WAIVER OF SERVICE RETURNED EXECUTED. Cohall waiver sent on
3/25/2021, answer due 5/24/2021. Document filed by Cohall..(Richardson, Lisa)
(Entered: 03/25/2021)

 

03/25/2021

ho

WAIVER OF SERVICE RETURNED UNEXECUTED as to Gadsen, Filipe.
Document filed by Felipe, Gadsen..(Richardson, Lisa) (Entered: 03/25/2021)

 

03/29/2021

NOTICE OF APPEARANCE by Jan William Forster on behalf of City of New
York..(Forster, Jan) (Entered: 03/29/2021)

 

03/29/2021

WAIVER OF SERVICE RETURNED EXECUTED. Document filed by City of New
York..(Forster, lan) (Entered: 03/29/2021)

 

04/02/2021

ORDER: A telephone conference will be held on Tuesday, April 13, 2021, at
11:00am. The facility where the defendant is housed shall make the plaintiff
available for the conference. The parties shall dial in, at 888 363-4749, with access
code 8140049. Counsel for the defendants shall forward a copy of this order to the
facility where the plaintiff is housed, and shall make all arrangements with the
facility to have the plaintiff available for the conference., (Telephone Conference set
for 4/13/2021 at 11:00 AM before Judge John G. Koeltl.) (Signed by Judge John G.
Koeltl on 3/31/2021) (nb) (Entered: 04/02/2021)

 

 

04/09/2021

httos:/inyed-ecf.sso.denicgi

 

 

ORDER: A telephone conference scheduled for Tuesday, April 13, 2021 is adjourned
to Tuesday, April 27, 2021, at 12:00pm. The facility where the defendant is housed
shall make the plaintiff available for the conference. The parties shall dial in, at 888
363-4749, with access code 8140049. Counsel! for the defendants shall forward a

 

-bin/dktRpt.pl?588353270304 44-L_1_0-1 a4

 
5/19/2021 SDNY CM/ECF NextGen Version 1.6

copy of this order to the facility where the plaintiff is housed, and shali make all
arrangements with the facility to have the plaintiff available for the conference. SO
ORDERED. (Signed by Judge John G. Koeltl on 4/9/2021) ( Telephone Conference
set for 4/27/2021 at 12:00 PM before Judge John G. Koelil.) (ks) (Entered:
04/09/2021)

04/13/2021 14 | WAIVER OF SERVICE RETURNED EXECUTED. Gadsen waiver sent on
4/13/2021, answer due 6/14/2021; Cohall waiver sent on 4/13/2021, answer due
6/14/2021; Felipe waiver sent on 4/13/2021, answer due 6/14/2021. Document filed
by Gadsen; Cohall; Felipe..(Richardson, Lisa) (Entered: 04/13/2021)

04/21/2021 15 | PRO SE MEMORANDUM, dated 4/15/21 re: CHANGE OF ADDRESS for Peter
Rodriguez. New Address: 15-00 Hazen Street, E. Elmhurst, NY, 11370. (sc)
(Entered: 04/21/2021)

 

 

 

 

04/26/2021 16 | NOTICE OF APPEARANCE by Mark Galen Toews on behalf of City of New York..
(Toews, Mark) (Entered: 04/26/2021)
04/27/2021 17 | ORDER: The teleconference scheduled for Tuesday, April 27, 2021 at 12:00 pm is

adjourned to May 12, 2021 at 3:30 p.m. The facility where the defendant is housed
shall make the plaintiff available for the conference. The parties shall dial in at 888-
363-4749, with access code 8140049, Counsel for the defendants shal! forward a
copy of this order to the facility where the plaintiff is housed and shall make all
arrangements with the facility to have the plaintiff available for the conference. so
ORDERED. (Signed by Judge John G. Koeltl on 4/27/2021) ( Telephone Conference
set for 5/12/2021 at 03:30 PM before Judge John G. Koeltl.) (ks) (Entered:
04/28/2021)

05/13/2021 18 | LETTER addressed to Judge John G. Koeltl from Jan William Forster dated May 13,
2021 re: rescheduling the conference, Defendants' anticipated motion to dismiss.
Document filed by City of New York, Cohail, Felipe, Gadsen..(Forster, jan)
(Entered: 05/13/2021)

05/13/2021 19 | ORDER: A teleconference is scheduled for Wednesday, May 19, 2021 at 12:00 p.m.
The facility where the defendant is housed shall make the plaintiff available for the
conference. The parties shall dial in at 888-363-4749, with access code 8140049.
Counsel for the defendants shall forward a copy of this order to the facility where the
plaintiff is housed and shali make all arrangements with the facility to have the
plaintiff available for the conference. SO ORDERED. (Signed by Judge John G.
Koeltl on 5/13/2021) ( Telephone Conference set for 5/19/2021 at 12:00 PM before
Judge John G. Koeltl.) (ks) (Entered: 05/14/2021)

 

 

 

 

 

 

 

hnelinved-act sso.denicai-bin/DktRpt.ol?58835327030144-L_1_0-4 4/4

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CV

 

 

 

Write the full name of each plaintiff, (Include case number if one has been
assigned)

AMENDED
~against- COMPLAINT

(Prisoner)

 

Do you want a jury trial?

 

ClYes ONo

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include onfy: the last four digits of a social security number; the year of
an individual’s birth; a minor's initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rey. 5/20/16

 

 
L LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, oF municipal defendants) of in a
“Bivens” action (against federal defendants}.

C1 Violation of my federal constitutional rights

(J Other:

 

 

IL. PLAINTIFE INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your narne) you have ever used, including any name
you have used In previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

 

 

County, City State Zip Code
Id. PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

[1] Pretrial detainee
C1 Civilly committed detainee
[1 Invmigration detainee

C1 Convicted and sentenced prisoner
1 Other:

 

Page 2
IV, DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Wark Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendamt 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s} of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach

additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
Vil. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

Tunderstand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

Lalso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. lf seeking to
proceed without prepayment of fees, each plaintiff must also submit an iFP application.

 

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

(List the full name(s) of the plaintiff(s}/petitioner(s).}

— eve CC)

Application for the Court to
Request Pro Bono Counsel

-against-

 

 

{List the full name(s) of the defendant(s)/respondent{s}.)

Lask the Court to request a pro bono attorney to represent me in this action.

1. Have you previously filed a “Request to Proceed in Forma Pauperis” (an IFP
application)? Please check the appropriate box below:

 Thave previously filed an IFP application in this case, and it is a true and correct

representation of my current financial status.

[] Thave not previously filed an IFP application in this case and now attach an

original IFP application showing my financial status.

C1 Ihave previously filed an IFP application in this case, but my financial status has
changed. I have attached a new IFP application showing my current financial
status.

2, Explain why you need an attorney in this case. (Please note that requests for pro
bono counsel are rarely granted at the early stages of a case and usually not before
the Court has issued a decision on the merits of the case.)

 

 

 

PRO SE INTAKE WINDOW LOCATIONS:
40 FOLEY SQUARE | NEw YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

MAILING ADDRESS:
500 PEARL STREET | NEW YORK, NY 10007
PRO SE INTAKE UNIT: 212-805-0136
Rev. 4/14/2024

 
3. Explain what steps you have taken to find an attorney. (Please identify the lawyers,
law firms or legal clinics you have contacted and their responses to your requests. If
you have limited access to telephone, mail, or other communication methods, or if

you otherwise have had difficulty contacting attorneys, please explain.)

 

 

 

 

A, If you speak a language other than English, state the language:
. (The Court may not be able to find a volunteer

 

attorney who speaks your language.)

I understand that if an attorney volunteers to represent me and learns that I can afford

to pay for an attorney, the attorney may give this information to the Court.

I understand that even if the Court grants this application, there is no guarantee that an

attorney will volunteer to represent me.

 

 

 

 

 

 

 

Date Signature

Name (Last, First, Ml) Prison Identification # (if incarcerated)
Address City State Zip Code
Telephone Number E-mail Address (if available)

 

 
